440 F.2d 774
Jessie James LUNNERMON, Appellant,v.C. C. PEYTON, Superintendent of the Virginia State Penitentiary, Appellee.
No. 14470.
United States Court of Appeals, Fourth Circuit.
Argued March 5, 1971.
Decided April 19, 1971.

Professor Ralph F. Spritzer, Philadelphia, Pa. (Court-assigned counsel) [Paul Bender, Washington, D. C. (Court-assigned counsel) on brief] for appellant.
Vann H. Lefcoe, Asst. Atty. Gen. of Virginia (Andrew P. Miller, Atty. Gen. of Virginia, on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
This case was here once before on a record that left substantial doubt as to Lunnermon's physical condition at the time of his confession. Accordingly, we remanded the case to the District Court to take further evidence and make additional findings. On remand, the District Judge received the hospital records and the testimony of a physician who had attended Lunnermon before and just after the confession. On the basis of the additional evidence, the District Judge found that Lunnermon was in good physical condition at the time of the confession and had received no medication which would have affected in any way his will or his mental processes, 310 F.Supp. 323.


2
Since the expanded record furnishes a basis for the District Court's findings, the findings are not clearly erroneous. We accept them and affirm.


3
Affirmed.